Title: Abigail Adams to Abigail Adams Smith, 15 August 1786
From: Adams, Abigail
To: Adams, Abigail (daughter of JA and AA)


     
      Leyden 15th. August 1786
     
     Yours of August the 7th. and Col. Smith’s of the 8th. reached us on the 14th. at this place. We left the Hague on Monday, I wrote you an account of our excursion, till Thursday Evening, when I was going to the play. The house is small and ordinary, the Actors as good as one commonly finds them in England. It was the birth day of the Princess of Orange, it was not distinguished that I know of in any other manner, than that both the French and English ministers Box was drest upon the occasion. The peices which were acted were in French, one of them was Fanfan and Colas. The house though small was not half full, the Court being all absent. I have visited the Princes house in the Woods, where he resides, and holds his court during the summer, also his cabinet of Paintings which is small but well chosen, his cabinet of Natural History &c. I have also been to see the collection here, and the Botanical garden, in each I find something new, but in general they are the same species, of Birds, Beast, minerals, and plant, fishes, and reptiles which we find in greater order and perfection in the Museum of Sir Ashton Lever.
     We went to see the Gardens &c, of Secretary Fagel, and here I was led a jaunt of three miles, through a sand like Weymouth Hill. I puffed and blowed, sat down whenever I could find a seat, and thought the view, not worth the fatigue, it being very warm, and faint weather, especially after having seen Pains Hill, and other places much superior.
     A Saturday Evening we went to the French Ambassadors, here were all the Foreign Ministers, some Officers, and Gentlemen of the Town, Lady Harris, and three other English ladies whom I dined with at Sir James’s, two Danish, and two Dutch ladies made the company, in all about sixty persons. Cards, were the object till about eleven oclock, when the supper bell rang, and his Excellency escorted me into an elegant room, and a superb supper, about one we returned to our Lodgings. Sunday I regretted that I could not go to church, to hear Dr Mac Lean, who was gone into the Country. Your papa dined abroad; it was very rainy, I tarried at home and read Plutarch’s Lives, but I am determined if it should ever fall to my lot to travel into a foreign Country again I will make Don Quixote my companion. What with reading the Lives of these Roman Emperors, most of which exhibit tyranny, cruelty, devastation and horrour, and visiting the churches, here whose walls exhibit the gloomy Escutcheons of the silent inhabitants, dark and dreary cells, I have been haunted every night with some of their troubled Ghosts, and though seldom low spirited, I have here felt the influence of climate, and the objects I have beheld, there is a silence and a dead calm which attends travelling through this Country, the objects which present themselves are meadows, Trees, and Canals, Canals Trees, and meadows, such a want of my dear variety, that I really believe an English Robber would have animated me. The roads from the Hague to Harlem are one continued sand, so that one has not even the pleasure of hearing the wheels of the carriage. Leyden is the cleanest City I ever saw, the streets are wide, the Houses brick, all neat even to the meanest building. The River Rhine runs through the City. We tarried at Leyden till Thursday morning, and then set off for Harlem, at which place we dined. A curious circumstance took place after dinner. We sent John on before in the Boat, and he had very carefully locked the carriage, and taken the key with him, what was to be done? We sent for a Smith to force the lock, but that could not be effected, after much deliberation upon what was to be done I proposed getting in at the window, oh that was impossible! however a ladder was brought, and the difficulty was surmounted! true I assure you. When we got about half way, here, who should we meet, but poor John upon the full trot, with the key in his hand, looking so mortified that one had not the heart to blame him.
     And here let me advise you never to travel the road when a great man is in motion, for when we got here, we were obliged to go to five different houses, before we could get any apartments even to sleep in for one night. Prince Ferdinand had taken the whole house called the Arms of Amsterdam, and company returning from Spa, had filled every other, we were obliged for last night to shift as they say, and take such as we could get. To day we are much better off. As to Amsterdam I can say nothing about it yet. I was disappointed in finding Mr Parker gone to London when we arrived. We have had some visits to day, and are engaged to dine at Harlem tomorrow with Mr Willink, at his Country House, on Monday we are also engaged, and Wednesday. I fancy we shall make out our month, without going to Madrid. Let me hear from you and yours, if an opportunity offers to send Blair to America before our return, Col Smith will be so good as to purchase it. Adieu my dear, I should be loth to tell you how often I have wished myself in London since I left it, till this day I cannot say I have felt well since I crost the water. Dinner comes, so I lay by my pen. The post goes at ten. You see that this letter was written part at Leyden, and part at Amsterdam, begun the 15th. and finished the 18th. I wrote you at the Hague.
    